Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 4, previously withdrawn from consideration, is rejoined and under consideration.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peng Chen on 9/8/2021.

The application has been amended as follows: 
	In the specification, amend or cancel the following claims as follow:
4.	(REJOINED and CURRENTLY AMENDED)	The recombinant retroviral vector of claim 1, wherein the antibody is a single-chain antibody and the first inhibitory nucleic acid sequence is a miRNA encoding sequence.


	a retroviral GAG protein;
	a retroviral POL protein;
	a retroviral envelope:
	a retroviral polynucleotide comprising:
		LTR sequences at the 3’ end of the retroviral polynucleotide sequence;
		a promoter sequence at the 5’ end of the retroviral polynucleotide sequence, said promoter being suitable for expression in a mammalian cell,
		a gag nucleic acid domain;
		a pol nucleic acid domain; and
		an env nucleic acid domain;
		Wherein the first cassette and the second cassette are positioned 5’ of the 3’ LTR and 3’ to the env nucleic acid domain; and 
cis-acting sequences necessary for reverse transcription, packaging, and integration in a target cell.

24.	(CURRENTLY AMENDED) The recombinant retroviral vector of claim 1, wherein the second cassette comprises an RSV promoter operably linked to the sequence encoding the antibody.

29.	Cancel.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCIA S. NOBLE

Art Unit 1632


/MARCIA S NOBLE/Primary Examiner, Art Unit 1632